Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 11/3/2021 include amendments to the claims. Claims 20-39 are pending. Claims 1-19 have been cancelled.
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered and are at least partially persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation: “an internal pod wall” in line 2. It is unclear whether or not this is in reference to the internal pod wall of claim 20.
Claim 34 recites the limitation: “an internal pod wall” in line 2. It is unclear whether or not this is in reference to the internal pod wall of claim 30.
39 recites the limitation "the pod chamber" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Favaro et al. (US20170350060).
Regarding claim 39, Favaro et al. teaches a washing machine appliance (see abstract) comprising: a cabinet 2 defining an opening; a tub 3 disposed within the cabinet 2; and a fluid additive dispenser comprising a housing 21 extending between an open front end and a closed rear end, the housing 21 being disposed within the cabinet 2, a dispenser drawer 22 slidably received in the housing 21, the dispenser drawer 22 defining a pod compartment 23a adjacent a primary compartment 23b between the forward end and the rearward end of the dispenser drawer 22; a secondary compartment 23c, and a secondary outlet 13c, secondary compartment 23c being adjacent to the pod compartment 23a, and the secondary outlet 13c extending from the secondary compartment 23c to direct a secondary wash fluid to the tub 3; a shower plate 35 mounted within the housing 21 upstream from the primary compartment 23a to direct water thereto, and a water supply conduit 41/42/43 mounted within the housing 21 and selectively received within the pod compartment 23a (based on insertion and withdrawal of drawer); the dispenser drawer 22 comprising an internal pod wall 63a defining the pod compartment 23a, the internal pod wall 63a having a tall wall segment (see left portion of 63a in figure 22) and a short wall segment (see right portion of 63a in figure 22), the tall wall segment extending circumferentially about a first portion of the pod compartment 23a, the short wall segment extending circumferentially about a second portion of the pod compartment 23a, the short wall .

Allowable Subject Matter
Claims 25 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-24, 26-33, 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Favaro et al. (US20170350060). Favaro et al. fails to teach/disclose all of the limitations of independent claims 20 and 30, including the following limitations: “the conduit passage extending horizontally through an internal pod wall upstream from the pod outlet”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/               EXAMINER, Art Unit 1711